DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 3, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on February 2, 2021, May 25, 2021, September 6, 2022, and September 23, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Request for priority to Pro. App. No. 62/981,597 is acknowledged. Examiner notes that, if prior art is applied by Examiner which falls between the provisional priority date and the filing date of the instant application, Applicant may be requested to perfect one or more of the claims. No action is requested by Applicant at this time. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more computing devices… in claim 20; structure for this limitation may be found at least at [0004] of the instant specification; processors.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 16, and 18-20 along with the corresponding dependent claims 2-15 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites based on a semantic map referenced by the second spatiotemporal location. It is unclear how a semantic map may be referenced by a second spatiotemporal location. For purposes of this Action and in view of dependent claim 5, Examiner is interpreting this limitation to exclude the language “referenced by the second spatiotemporal location.” Claims 19-20 are rejected under essentially the same reasoning. 

Regarding claim 16, it is unclear how both a pedestrian and a traffic light may reside in the same spatiotemporal location. For purposes of this Action, Examiner is interpreting this limitation to mean that a pedestrian is identified as being in the same bounding box as the location the traffic light is supposed to be based on the corresponding map. 

Claim 18 recites determining, by the one or more processors, absence of an object at the first spatiotemporal location. It is unclear how a traffic light is detected at the first spatiotemporal location and is absent from the first spatiotemporal location simultaneously. For purposes of this Action, Examiner is interpreting the claim as attempting to detect a traffic light at the first spatiotemporal location and failing to find the traffic light. 

	Claim Rejections - 35 USC § 101
Examiner notes that the claims are not rejected under 35 U.S.C. 101, because Examiner is interpreting, in view of the specification, the term “operating” to require a physical manifestation of driving and/or applying some other physical control to a vehicle. If this interpretation is not aligned with the intent of Applicant, Applicant is encouraged to express such a position in response to this Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2011/0182475 (hereinafter, “Fairfield”).

Regarding claim 1, Fairfield discloses a method comprising: 
detecting, by one or more processors of a vehicle (see at least [0008]-[0010] and [0026]), a traffic light located at a first spatiotemporal location based on a first digital video stream captured by a first camera of the vehicle and a second digital video stream captured by a second camera of the vehicle (see at least [0008]-[0010], [0026], and [0155]; one or more cameras (i.e., a first and second camera) collect a series of frames (i.e., video streams) which include detection of a traffic light using at least a timestamp for each of the images in the series and which are used to determine the locations of the traffic lights); 
determining, by the one or more processors, that the vehicle is located at a second spatiotemporal location, the determining comprising validating, by the one or more processors, first location data received from a plurality of sensors of the vehicle against second location data obtained by filtering, by a filter, the first location data (see at least [0010]-[0017], [0045],  and [0162]; the image data (i.e., first location data) received from a plurality of cameras and/or other sensors may be filtered to segment, for example, the traffic lights to verify the location of the vehicle relative to the traffic lights); 
determining, by the one or more processors, that the traffic light is expected at the first spatiotemporal location based on a semantic map referenced by the second spatiotemporal location (see at least [0045]; based on the vehicle location, the current location of the vehicle is compared to a map including the traffic lights); 
responsive to determining that the traffic light is expected at the first spatiotemporal location, detecting, by the one or more processors, a traffic signal of the traffic light based on the first digital video stream and the second digital video stream (see at least [0045]; the traffic signal colors are determined based on images collected at the expected location of the traffic light); 
determining, by the one or more processors, a trajectory of the vehicle in accordance with the traffic signal (see at least [0195]; the path of the vehicle through the intersection (i.e., the trajectory of the vehicle) may be determined in accordance with the detected traffic signal); and 
operating, by a control circuit of the vehicle, the vehicle in accordance with the determined trajectory (see at least [0195]; the path of the vehicle through the intersection (i.e., the trajectory of the vehicle) may be determined in accordance with the detected traffic signal to be used for autonomously operating the vehicle).

Regarding claim 2, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses wherein the first camera is located at a first position on the vehicle, and the second camera is located at a second position on the vehicle to increase an accuracy in the detecting of the traffic light based on redundancy of the first digital video stream and the second digital video stream (see at least [0010]; multiple cameras may be mounted to the vehicle. The cameras necessarily cannot be in the same location. Examiner notes that the purpose of mounting the cameras in different locations is essentially an intended use statement having limited patentable weight).

Regarding claim 5, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses validating, by the one or more processors, that the vehicle is located at the second spatiotemporal location based on the semantic map referenced by the first spatiotemporal location (see at least [0045]; based on the vehicle location, the current location of the vehicle is compared to a map including the traffic lights).

Regarding claim 6, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses prior to the detecting of the traffic signal, predicting, by the one or more processors, that the traffic signal is a red light for determining the trajectory of the vehicle (see at least [0061] and [0143]; when the traffic signal is predicted to be red, decelerating the vehicle may result (i.e., the trajectory of the vehicle may be determined)).

Regarding claim 7, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses detecting, by the one or more processors, a failure to detect a second traffic signal of a second traffic light (see at least [0059] and [0193]; multiple lights may be detected, and failure to detect the signal associated with a light may result in a default red light); and 
responsive to detecting the failure, associating, by the one or more processors, the second traffic signal with a red light (see at least [0059] and [0193]; multiple lights may be detected, and failure to detect the signal associated with a light may result in a default red light).

Regarding claim 8, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses wherein detecting the traffic signal comprises segmenting, by the one or more processors, at least one image frame of the first digital video stream and the second digital video stream to detect an area of the at least one image frame corresponding to the traffic signal (see at least [0155]-[0167]; the images are segmented and labeled with at least one area corresponding to the traffic light and the traffic light comprising a blob associated with the traffic signal).

Regarding claim 13, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses wherein detecting the traffic signal comprises: 
extracting, by the one or more processors, a feature vector from the first digital video stream and the second digital video stream (see at least generally [0155]-[0167]; features of the traffic signals may be matched via a machine based on images collected from the cameras); and 
determining, based on a machine learning model executed by the one or more processors, the traffic signal based on the feature vector, the machine learning model trained to recognize a color of an object based on features extracted from digital video streams of the object (see at least generally [0155]-[0167]; features of the traffic signals may be matched via a machine based on images collected from the cameras and may identify the blobs of color in the expected location on the traffic light).

Regarding claim 14, Fairfield discloses all of the limitations of claim 13. Additionally, Fairfield discloses training, by the one or more processors, the machine learning model to recognize traffic signals of traffic lights based on feature vectors extracted from digital video streams of the traffic lights (see at least generally [0155]-[0167]; features of the traffic signals may be matched via a machine based on images collected from the cameras and may identify the blobs of color in the expected location on the traffic light).

Regarding claim 17, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses determining, by the one or more processors, that the traffic light is non-operational due to a power outage (see at least [0059] and [0193]; multiple lights may be detected, and failure to detect the signal associated with a light may result in a default red light which results in the vehicle braking/stopping. Examiner notes that the purpose of the non-operational light is considered an intended use limitation which is given limited patentable weight); and 
stopping, by the control circuit, the vehicle (see at least [0059] and [0193]; multiple lights may be detected, and failure to detect the signal associated with a light may result in a default red light which results in the vehicle braking/stopping).

Regarding claim 18, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses 
determining, by the one or more processors, absence of an object at the first 33spatiotemporal location (see at least [0059]; when there are no identified objects within the estimated location of the traffic signal, a default status is determined and the corresponding trajectory is based on that determination); and 
transmitting, by the one or more processors, a message to the control circuit to operate the vehicle in accordance with the determined trajectory (see at least [0059]; when there are no identified objects within the estimated location of the traffic signal, a default status is determined and the corresponding trajectory is based on that determination).

Regarding claim 19, Fairfield discloses a vehicle comprising: 
one or more computer processors (see at least [0008]-[0010] and [0026]); and 
one or more non-transitory storage media storing instructions which (see at least [0148]), when executed by the one or more computer processors, cause the one or more computer processors to: 
detect a traffic light located at a first spatiotemporal location based on a first digital video stream captured by a first camera of the vehicle and a second digital video stream captured by a second camera of the vehicle (see at least [0008]-[0010], [0026], and [0155]; one or more cameras (i.e., a first and second camera) collect a series of frames (i.e., video streams) which include detection of a traffic light using at least a timestamp for each of the images in the series and which are used to determine the locations of the traffic lights);  
determine that the vehicle is located at a second spatiotemporal location, the determining comprising validating, by the one or more processors, first location data received from a plurality of sensors of the vehicle against second location data obtained by filtering, by a filter, the first location data (see at least [0010]-[0017], [0045],  and [0162]; the image data (i.e., first location data) received from a plurality of cameras and/or other sensors may be filtered to segment, for example, the traffic lights to verify the location of the vehicle relative to the traffic lights);
determine that the traffic light is expected at the first spatiotemporal location based on a semantic map referenced by the second spatiotemporal location (see at least [0045]; based on the vehicle location, the current location of the vehicle is compared to a map including the traffic lights);  
responsive to determining that the traffic light is expected at the first spatiotemporal location, detect a traffic signal of the traffic light based on the first digital video stream and the second digital video stream (see at least [0045]; the traffic signal colors are determined based on images collected at the expected location of the traffic light);  
determine a trajectory of the vehicle in accordance with the traffic signal (see at least [0195]; the path of the vehicle through the intersection (i.e., the trajectory of the vehicle) may be determined in accordance with the detected traffic signal); and 
operate, by a control circuit of the vehicle, the vehicle in accordance with the determined trajectory (see at least [0195]; the path of the vehicle through the intersection (i.e., the trajectory of the vehicle) may be determined in accordance with the detected traffic signal to be used for autonomously operating the vehicle).

Regarding claim 20, Fairfield discloses one or more non-transitory storage media storing instructions which (see at least [0148]), when executed by one or more computing devices, cause the one or more computing devices to: 
detect a traffic light located at a first spatiotemporal location based on a first digital video stream captured by a first camera of a vehicle and a second digital video stream captured by a second camera of the vehicle (see at least [0008]-[0010], [0026], and [0155]; one or more cameras (i.e., a first and second camera) collect a series of frames (i.e., video streams) which include detection of a traffic light using at least a timestamp for each of the images in the series and which are used to determine the locations of the traffic lights);  
determine that the vehicle is located at a second spatiotemporal location, the determining comprising validating, by the one or more processors, first location data received from a plurality of sensors of the vehicle against second location data obtained by filtering, by a filter, the first location data (see at least [0010]-[0017], [0045],  and [0162]; the image data (i.e., first location data) received from a plurality of cameras and/or other sensors may be filtered to segment, for example, the traffic lights to verify the location of the vehicle relative to the traffic lights);  
determine that the traffic light is expected at the first spatiotemporal location based on a semantic map referenced by the second spatiotemporal location (see at least [0045]; based on the vehicle location, the current location of the vehicle is compared to a map including the traffic lights);  
responsive to determining that the traffic light is expected at the first spatiotemporal location, detect a traffic signal of the traffic light based on the first digital video stream and the second digital video stream (see at least [0045]; the traffic signal colors are determined based on images collected at the expected location of the traffic light);  
determine a trajectory of the vehicle in accordance with the traffic signal (see at least [0195]; the path of the vehicle through the intersection (i.e., the trajectory of the vehicle) may be determined in accordance with the detected traffic signal); and 
operate the vehicle in accordance with the determined trajectory (see at least [0195]; the path of the vehicle through the intersection (i.e., the trajectory of the vehicle) may be determined in accordance with the detected traffic signal to be used for autonomously operating the vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield, as applied to independent claim 1 above, in view of U.S. Pub. No. 2017/0301237 (hereinafter, MacNeille).

Regarding claim 3, Fairfield discloses all of the limitations of claim 1. However, Fairfield does not explicitly teach validating, by the one or more processors, the traffic signal based on a dedicated short range communication (DSRC) message received by a DSRC sensor of the vehicle from the traffic light.
MacNeille, in the same field of endeavor, teaches validating, by the one or more processors, the traffic signal based on a dedicated short range communication (DSRC) message received by a DSRC sensor of the vehicle from the traffic light (see at least [0020]-[0022]; the vehicles may receive DSRC messages via a DSRC transceiver (i.e., a DSRC sensor) at the each of the vehicles which may validate the color of the traffic signal).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Fairfield with the teachings of MacNeille, in order to validate the color of the traffic signal; see at least MacNeille at [0020]-[0022].

Regarding claim 4, Fairfield discloses all of the limitations of claim 1. However, Fairfield does not explicitly teach validating, by the one or more processors, that the traffic light is located at the first spatiotemporal location based on a DSRC message received by a DSRC sensor of the vehicle from the traffic light.
MacNeille, in the same field of endeavor, teaches validating, by the one or more processors, that the traffic light is located at the first spatiotemporal location based on a DSRC message received by a DSRC sensor of the vehicle from the traffic light (see at least [0020]-[0022]; the vehicles may receive DSRC messages via a DSRC transceiver (i.e., a DSRC sensor) at the each of the vehicles which may include the geometric intersection description including the location of the traffic light).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Fairfield with the teachings of MacNeille, in order to validate the color of the traffic signal; see at least MacNeille at [0020]-[0022].

Regarding claim 9, Fairfield discloses all of the limitations of claim 1. However, Fairfield does not explicitly teach receiving, by a DSRC sensor of the vehicle, a DSRC message from the traffic light indicating that the traffic signal will change at a particular time.
MacNeille, in the same field of endeavor, teaches receiving, by a DSRC sensor of the vehicle, a DSRC message from the traffic light indicating that the traffic signal will change at a particular time (see at least [0020]-[0022] and [0044]; the timing of the traffic lights may be transmitted to the DSRC sensor of the vehicle).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Fairfield with the teachings of MacNeille, in order to validate the color of the traffic signal; see at least MacNeille at [0020]-[0022].

Regarding claim 12, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses wherein detecting the traffic signal comprises: 
determining, by the one or more processors, that the traffic signal is a first color based on the first digital video stream (see at least generally [0155]-[0167]; features of the traffic signals may be matched via a machine based on images collected from the cameras); 
determining, by the one or more processors, that the traffic signal is a second color based on the second digital video stream (see at least generally [0155]-[0167]; features of the traffic signals may be matched via a machine based on images collected from the cameras)… However, Fairfield does not explicitly teach determining, by the one or more processors, that the traffic signal is the second color based on a DSRC message received by a DSRC sensor of the vehicle; and 
associating, by the one or more processors, the traffic signal with the second color.
MacNeille, in the same field of endeavor, teaches
determining, by the one or more processors, that the traffic signal is the second color based on a DSRC message received by a DSRC sensor of the vehicle (see at least [0020]-[0022]; the vehicles may receive DSRC messages via a DSRC transceiver (i.e., a DSRC sensor) at the each of the vehicles which may include validating the color of the traffic light); and 
associating, by the one or more processors, the traffic signal with the second color ((see at least [0020]-[0022]; the vehicles may receive DSRC messages via a DSRC transceiver (i.e., a DSRC sensor) at the each of the vehicles which may include validating the color of the traffic light)). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Fairfield with the teachings of MacNeille, in order to validate the color of the traffic signal; see at least MacNeille at [0020]-[0022].
Examiner notes that, if this claim required the data to match temporally, it would overcome the current art of record and may be indicated as allowable subject matter in a future Action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of U.S. Pub. No. 2020/0201331 (hereinafter, “Hortner”).

Regarding claim 10, Fairfield discloses all of the limitations of claim 1. However, while Fairfield does teach detecting the traffic light, Fairfield does not explicitly teach responsive to [detecting the traffic light], adjusting, by the one or more processors, an orientation of at least one of the first camera or the second camera to point the at least one of the first camera or the second camera at the traffic light while the vehicle is moving.
 Hortner, in the same field of endeavor, teaches responsive to [detecting the traffic light], adjusting, by the one or more processors, an orientation of at least one of the first camera or the second camera to point the at least one of the first camera or the second camera at the traffic light while the vehicle is moving (see at least [0003]-[0005]; the camera may be adjusted based on detection of an object (e.g., a traffic light) moving in relation to the vehicle).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Fairfield with the teachings of Hortner in order to improve the tracking of the object (e.g., a traffic light) while the traffic light and vehicle are moving relative to one another; see at least Hortner at [0003]-[0005].

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Fairfield.

Regarding claim 11, Fairfield discloses all of the limitations of claim 1. Additionally, Fairfield discloses wherein the plurality of sensors of the vehicle comprises one or more global navigation satellite system (GNSS) receivers, one or more RADAR sensors, and one or more LiDARs (see at least [0157] and [0005]-[0006]; GPS (i.e., GNSS), LiDAR, and RADAR sensors may all be used on the robots (i.e., vehicles)).
Fairfield does not explicitly teach that the robots comprise at least on each sensor. However, the prior art section of Fairfield discloses the common use of LiDAR and RADAR sensors for various purposes and indicates the need to also include a camera; see at least Fairfield at [0005]-[0006]. Therefore, it would have been obvious, based on the teachings of the prior art disclosed in Fairfield, to use all three of these types of sensors on a moving robot (i.e., vehicle).

Allowable Subject Matter
Regarding claims 15 and 16, the claims would be allowable over the prior art of record if they were redrafted in independent form and would be made allowable after the above rejections are remedied. 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2020/0410263 which relates to approaches for determining a traffic light state via image processing by an autonomous vehicle; and
U.S. Pat. No. 10,816,993 which relates to a smart vehicle capable of identifying the signals of traffic lights at intersections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663